Citation Nr: 9927143	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-01 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals, posterior horn tear, left medial meniscus with 
anterior cruciate instability, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1946 to 
March 1949 and from May 1951 to May 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), denying the veteran an increased 
evaluation for his service-connected left knee disability.


REMAND

The veteran contends that his left knee disability is more 
disabling than is currently represented by the 20 percent 
rating.  The veteran maintains that he experiences constant 
pain attributable to his left knee disability which is 
unrelieved by medication.

The veteran's claim for an increased evaluation for his 
service-connected left knee disability is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim for an increased rating is generally well grounded 
under § 5107(a) when an appellant indicates he has suffered 
an increase in disability.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  As this claim is well grounded, VA 
has a duty to assist the veteran in the development of this 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the 
context of an increased rating claim, VA's duty to assist 
includes providing the veteran with a complete examination of 
his service-connected disability.  Wilson v. Derwinski, 
2 Vet. App. 16 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) addressed VA's duty to assist in an increased rating 
claim in the case of Snuffer v. Gober, 10 Vet. App. 400 
(1997).  In Snuffer, a veteran claimed an increased rating 
for a disability and was examined for such disability by VA.  
Subsequently, while the claim was pending, the veteran 
asserted that the disability had worsened.  The Board in 
denying her claim relied on the VA examination of record.  
The Court vacated the Board decision and remanded the claim 
for a new examination, finding that where a veteran complains 
of increase in disability two years after the last 
examination, VA's duty to assist required a new examination 
to determine the current severity of the disability.

In the present case, testimony elicited from the veteran at 
his July 1998 RO hearing is construed by the Board as 
indicating that his left knee disability is worse now then 
when he was last examined by VA in July 1996.  (See hearing 
testimony page 7.)  Under these circumstances, a new 
examination is indicated.

The Board also notes that the veteran is currently rated at 
20 percent disabling for his left knee under Diagnostic Code 
5257.  That diagnostic code governs ratings representing 
functional impairment of the knee due to recurrent 
subluxation and lateral instability.  The veteran, however, 
according to his July 1996 VA examination also has 
significant degenerative arthritis involving the 
patellofemoral and medial joint compartment of the left knee.  
A July 1, 1997, Opinion of the General Counsel (VAOPGCPREC 
23-97) has held that a claimant who has arthritis and 
subluxation/instability of a service-connected knee 
disability may be rated separately under Diagnostic Codes 
5003 and 5257 (38 C.F.R. Part 4 (1998)).  In a subsequent 
General Counsel Opinion (VAOPGCPREC 9-98) the criteria for a 
separate evaluation for arthritis was clarified.  Here, the 
RO has considered only rating the veteran's left knee 
disability under Diagnostic Code 5257.  The RO did not 
consider a separate rating to include a rating under 
Diagnostic Code 5010-5003.

The Board notes that in view of the changes introduced by the 
aforementioned General Counsel Opinions, if the veteran 
exhibits both recurrent subluxation/lateral instability as 
well as limitation of motion of the left knee due to 
arthritis, then the veteran is entitled to consideration of 
separate compensable ratings under the relevant diagnostic 
codes.  With regard to limitation of motion, the veteran may 
be assigned a separate rating for his arthritis if that 
arthritis restricts his motion to a zero percent rating under 
Diagnostic Code 5260 or 5261.  In addition, a separate rating 
for arthritis may also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59 (1998).  Moreover, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 (1998) must be 
considered in assigning an evaluation for arthritis under 
Diagnostic Code 5003, and the RO must consider functional 
loss and clearly explain the impact of pain upon the 
disability.  If the veteran does not at least meet the 
criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  Where additional disability is shown, 
however, a veteran rated under Diagnostic Code 5257 can also 
be compensated under Diagnostic Code 5003 and vice versa.

Consequently, an additional VA examination is also necessary 
in order to apply the directives of the General Counsel's 
opinions.  In addition, the Board notes that in the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court expounded 
on the evidence required for a full evaluation of orthopedic 
disabilities.  In the DeLuca case, the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
did not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided by the Court in 
DeLuca must be followed in adjudicating increased rating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.  However, in that 
regard, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Therefore, in light of DeLuca, the VA examiner should 
ascertain whether the veteran's service-connected disability 
results in the following:  Weakened movement, excess 
fatigability, or incoordination of the left knee; and if so, 
whether the weakened movement, excess fatigability, or 
incoordination causes additional range of motion loss.  The 
examiner should also opine as to whether pain significantly 
limits functional ability of the left knee either during 
flare-ups or when the left knee is used repeatedly.  The 
examiner should indicate the degree of additional range of 
motion loss due to pain on use or during flare-ups.

Under the circumstances of this case, additional development 
is necessary in order to fulfill VA's duty to assist.  
Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should obtain all VA and non-
VA treatment records subsequent to those 
on file.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current nature, extent and 
manifestations of the veteran's 
postoperative residuals of a left knee 
disability to include arthritis.  All 
indicated X-rays should be completed.  
The examiner should specifically state 
whether or not arthritis is shown on 
X-ray.  The claims file should be made 
available to the examiner prior to the 
examination and he/she should note 
whether it was reviewed.  Such tests as 
deemed necessary should be performed.  
The tests should include a complete test 
of the range of motion of the left knee 
joint.  All findings should be reported.  
The examiner should be asked to determine 
whether the left knee disability is 
manifested by recurrent subluxation and 
lateral instability.  In addition, the 
examiner should comment on the level of 
functional loss and clearly explain the 
impact of pain upon the disability.  The 
examiner should clearly state whether 
pain and/or the arthritis of the left 
knee, if the arthritis is shown on X-ray, 
causes limitation of motion of the left 
knee and if so, the limitation should be 
expressed in degrees of limitation or 
flexion or extension.  If the arthritis 
is shown on X-ray, the examiner should 
state whether it causes painful motion.  
In addition, in accordance with DeLuca, 
the examiner should also be asked to 
determine whether the left knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected left knee disability; 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion of whether pain significantly 
limits functional ability during flare-
ups or when the left knee is used 
repeatedly.  This should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

3.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for his postoperative 
residuals of a left knee disability and 
determine if he is entitled to a separate 
rating for arthritis taking into 
consideration the opinions of the General 
Counsel (VAOPGCPREC 23-97 and 9-98) as 
well as the directives of DeLuca.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  They should then be 
afforded an opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

The purpose of this REMAND is to assist the veteran in 
developing his claim.  No action is required of him until 
further notice.  The Board expresses no opinion either 
factual or legal, as to the ultimate determination warranted 
in this case pending completion of the requested action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).

